Citation Nr: 0928856	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-00 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
weather injuries to the bilateral upper and lower 
extremities.

2.  Entitlement to service connection for cutaneous T-cell 
lymphoma (mycosis fungoides), claimed as due to exposure to 
mustard gas or dichlorodiphenyltrichloroethane (DDT) in 
service.

3.  Entitlement to service connection for squamous cell 
carcinoma, claimed as due to exposure to mustard gas or DDT 
in service.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to exposure to 
mustard gas, DDT, or burning diesel fuel in service.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to June 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2006 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, and from a December 2006 rating decision of the RO 
in Waco, Texas.

One of the August 2006 decisions denied entitlement to 
service connection for COPD, mycosis fungoides, and squamous 
cell carcinoma, while the other August 2006 decision again 
denied service connection for COPD and mycosis fungoides.  
The December 2006 decision denied entitlement to service 
connection for residuals of cold weather injuries of the 
bilateral upper and lower extremities.

In April 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for mycosis 
fungoides, squamous cell carcinoma, and COPD are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran has a current diagnosis of cold weather injuries 
to the bilateral upper and lower extremities that has been 
related to in-service cold weather exposure.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the Veteran's 
current residuals of cold weather injuries to the bilateral 
upper and lower extremities are due to cold weather exposure 
that occurred during his active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In light 
of the favorable decision herein as to the issue of service 
connection for residuals of cold weather injuries to the 
bilateral upper and lower extremities, the Board finds that 
any deficiencies with respect to satisfying the notice or 
assistance requirements of the VCAA are moot.

II.  Residuals of Cold Weather Injuries to the Bilateral 
Upper and Lower Extremities

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that the Veteran's service treatment records 
and service personnel records are not available for review.  
A June 2006 reply from the National Personnel Records Center 
(NPRC) indicates that these records were believed to have 
been destroyed in a 1973 fire at the St. Louis facility.  
Under such circumstances, where service records have been 
lost or destroyed through no fault of the Veteran, the Court 
has held that there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis has been undertaken 
with the heightened obligation set forth in Cuevas and O'Hare 
in mind.  It is noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the case at hand, competent medical evidence from an April 
2006 VA medical record reflects a specific diagnosis of 
peripheral neuropathy of the upper and lower extremities due 
to cold injury.  The diagnosis and etiology opinion were 
based on examination of the Veteran by a physician's 
assistant in consideration of the Veteran's reported medical 
and service history.  It was noted that the Veteran was a 
Korean War Veteran who was exposed to temperatures of 20 and 
30 degrees below zero in early 1952.  The Veteran reported 
that all of his body was affected, but mostly his feet, ears, 
and fingers.  He reported experiencing burning pain in his 
feet and fingers.  Current symptoms included cold sensation 
in his hands and feet; Raynaud's; paresthesias or numbness in 
both hands and feet; chronic burning, stabbing pain in both 
hands and feet; arthritis, stiffness, or limited motion of 
joints; problems with nail growth in both feet; edema; his 
feet turning red when exposed to room air; skin thickening or 
thinning; sleep disturbance due to pain in the feet; and 
excess sweating in both feet.  The Veteran reported no post-
service cold exposure.  

On examination, the Veteran's skin color was normal, edema 
was 1+, temperature was normal, there was no atrophy, skin 
was moist, texture was normal, there was no ulceration, there 
was decreased hair growth in the legs, and there was no 
fungus or other infection.  The Veteran's nails were noted to 
be atrophic.  The Veteran had decreased dorsalis pedis and 
posterior peripheral pulses.  Visual evidence included shiny 
skin, hair loss, edema, and Raynaud's.  As noted above, the 
VA examiner noted final diagnoses of peripheral neuropathy of 
the upper and lower extremities due to cold injuries, and 
noted that the symptoms preceded the onset of diabetes, and 
thus, were not felt to be secondary to diabetes.

Having found competent medical evidence of record 
establishing a diagnosis of cold weather injuries to the 
upper and lower extremities, having such evidence link this 
disability to cold weather exposure, and noting that the 
Veteran reported an absence of exposure to cold weather other 
than in Korea, the Board now turns to the question of whether 
it may be established that the Veteran did, in fact, suffer 
exposure to cold during service.

The Board finds that the lay testimony provided by the 
Veteran at his April 2009 hearing sufficiently establishes 
his in-service exposure to the cold.  The Board notes that 
the Veteran's DD Form 214 reflects that he received the 
Korean Service Medal with Four Bronze Service Stars, and that 
he had one year, seven months, and 21 days of foreign and/or 
sea service.  The Veteran has estimated that he served in 
Korea from approximately December 1951 to July 1953 and noted 
that he spent two winters there.  The Veteran has submitted 
photographs taken in Korea, some of which depict the Veteran 
himself.  One of these photographs appears to show a bridge 
being built over several feet of ice and snow.  The Veteran's 
representative testified that research shows winters in Korea 
can get up to negative 50 degrees and that the timeframe when 
the Veteran was in Korea was documented as one of the coldest 
winters Korea has ever seen.  The Board has corroborated 
these statements from the Veteran's representative.

The Veteran himself testified that when they first arrived in 
Korea, they had to climb down rope ladders covered in an inch 
of ice to get to the landing ship tanks (LSTs).  It was 
snowing, sleeting, and about 20 degrees below zero.  He 
testified that the LSTs circled the bay for about an hour and 
would not go in until everyone was unloaded and on the LSTs.  
The Veteran wore a thin old camel coat, a field jacket, old 
combat (non-cold-weather) boots, two non-insulated pairs of 
socks, a pair of mittens with the trigger finger gone, and a 
glove on the trigger finger.  

He testified that they were taken straight to a school where 
he was assigned to the engineer outfit.  His duties involved 
being outdoors and building things.  For heat, they had old 
wood stoves filled with sand and diesel.  When they did not 
have a stove, they would dig a hole, pour diesel in it, and 
light the rag so it would smoke.  The Veteran's 
representative noted that diesel does not emanate heat 
outwards, and the Veteran testified that they would have to 
straddle the stove or the hole to get warm.  He also noted 
that he would not be able to stand by the diesel too long 
because so many men were competing for the heat.  

The Veteran testified that his hands and feet got so cold in 
service that they were burning.  He stated that his pores 
seemed to freeze and would no longer sweat.  He also stated 
that he lost all of the hair on his legs and his toes.  He 
testified that he saw a Medic for his hands and feet about 
four or five times during his first winter in Korea and that 
he was given Penicillin.  He testified he were given a parka 
the following spring and a shoe pack at the start of the next 
winter.  He testified that he had to keep changing his socks 
because they would get soaking wet from the snow.  

The Board finds this testimony to be highly credible and 
sufficiently corroborated by public information concerning 
the harsh winter weather conditions in Korea during the 
Korean war and by the Veteran's photographs.  The Board also 
finds that, although the Veteran is a lay person, he is 
competent to report having experienced burning sensations in 
his hands and feet and having lost the hair on his lower 
extremities during service.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
Veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  

In combination with the findings made by the VA physician's 
assistant, the Board concludes that the Veteran's lay 
testimony is sufficient to at least place the evidence in 
relative equipoise as to whether the Veteran's current 
residuals of cold weather injuries to the bilateral upper and 
lower extremities are related to conditions experienced 
during military service.  Therefore, having resolved 
reasonable doubt in favor of the Veteran, the Board finds 
that a grant of service connection for residuals of cold 
weather injuries to the bilateral upper and lower extremities 
is warranted.




ORDER

Entitlement to service connection for residuals of cold 
weather injuries to the bilateral upper and lower extremities 
is granted.


REMAND

The Veteran has also claimed entitlement to service 
connection for COPD, cutaneous T-cell lymphoma (mycosis 
fungoides), and squamous cell carcinoma.  He essentially 
contends that these disabilities were incurred secondary to 
exposure to mustard gas, DDT, and diesel fuel during service.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that VA must provide a medical examination and/or 
obtain an opinion when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.  The 
Court in McLendon observed that the third prong, which 
requires an indication that the claimant's disability or 
symptoms 'may be' associated with the established event, is a 
low threshold.  Id. at 83.  

In the case at hand, the Veteran has provided credible and 
persuasive evidence of in-service exposure to DDT and burning 
diesel fuel.  

With respect to evidence of current disabilities, a private 
radiology report shows "hyperinflation of the lungs which 
may represent some degree of COPD."  A November 2001 VA 
medical record diagnoses "patchy lichenoid dermatitis with 
epidermotropism consistent with mycosis fungoides, patch 
stage."  An April 2006 VA medical record lists the Veteran's 
history of squamous cell carcinoma as a risk factor for skin 
cancer.
 
The Board, in consideration of the Veteran's testimony and 
submission of information concerning the health effects of 
DDT, finds that the low threshold of the third McLendon 
element is met.  Therefore, these claims are remanded in 
order to schedule the Veteran for VA examinations.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Schedule an appropriate VA examination 
or examinations to clarify the nature and 
etiology of the Veteran's claimed lung 
disability, T-cell lymphoma, and squamous 
cell carcinoma.  The claims folder should 
be made available to the examiner(s) for 
review, and review of the claims folder 
should be indicated in the examination 
report(s).  The examiner(s) should conduct 
a thorough examination and should perform 
any tests or studies deemed necessary for 
an accurate assessment.  All findings 
should be reported in detail.  The 
examiner(s) should provide a diagnosis of 
any pertinent pathology found.  As to any 
disability identified on examination, the 
VA examiner should express an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that any 
current disability was incurred or 
aggravated as a result of the Veteran's 
military service, to include as a result 
of exposure to DDT or burning diesel fuel 
during the Korean War.

2.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


